In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0887V
                                      Filed: April 4, 2016
                                        UNPUBLISHED

****************************
SYDNEY P. JENSEN,                       *
                                        *
                    Petitioner,         *      Joint Stipulation on Damages; Joint
                                        *      Stipulation on Attorneys’ Fees and
  v.                                    *      Costs; Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH                     *      Guillain-Barré Syndrome (“GBS”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Stephen I. Leshner, Stephen I. Leshner, P.C., Phoenix, AZ, for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On August 17, 2015, Sydney Jensen (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine she received on
September 26, 2014. Petition at 1; Stipulation, filed 4/4/2016, ¶¶ 3-4. Petitioner further
alleged that she experienced the residual effects of this condition for more than six
months. Stipulation¶ 4. “Respondent denies that petitioner’s influenza vaccine caused
GBS or any other injury.” Stipulation, ¶ 6.

        Nevertheless, on April 4, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
                                                       1
        The parties stipulate that petitioner shall receive the following compensation:

        a. A lump sum of $150,000.00, in the form of a check payable to petitioner.
           Stipulation, ¶ 8a. This amount represents compensation for all items of
           damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

        b. A lump sum of $7,119.28, in the form of a check payable jointly to
           petitioner and petitioner’s attorney, Stephen I. Leshner, for attorneys’
           fees and costs available under 42 U.S.C. § 300-aa-15(e). Stipulation, ¶ 8b.
           In compliance with General Order #9, petitioner represents that no personal,
           out-of-pocket expenses were incurred by petitioner in proceeding on the
           petition.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2